 1

 2

 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9
                     CENTRAL DISTRICT OF CALIFORNIA
10

11
     DOO M. KO,                        ) CASE NO.: 8:19-cv-01963-AG-DFM
12
                                       )
13                       Plaintiff,    ) Hon. Andrew J. Guilford
                                       )
14
           vs.                         ) AMENDED JUDGMENT
15                                     )
16
     U.S. BANK TRUST, N.A., as TRUSTEE )
     for LSF9 MASTER PARTICIPATION )
17   TRUST; CALIBER HOME LOANS,        )
18
     INC.; AND DOES 1 THROUGH 10,      )
     INCLUSIVE,                        )
19                                     )
20                       Defendants.   )
                                       )
21

22

23

24

25

26

27

28
                                                  1
                                       AMENDED JUDGMENT
                  Ko v. U.S. Bank Trust, N.A., et al., Case No. 8:19-cv-01963-AG-DFM
 1         On October 24, 2019, this Court entered an order dismissing Plaintiff Do M.
 2   Koo’s (“Plaintiff”) Complaint on the merits and with prejudice. The Court also
 3   ordered sanctions against Plaintiff in the amount of $500.
 4         On November 15, 2019, this Court ordered additional sanctions against Plaintiff
 5   in the amount of $5,000.
 6         IT IS THEREFORE ADJUDGED:
 7         1.      That judgment be entered in favor of defendants U.S. Bank Trust N.A.,
 8   as Trustee for LSF9 Master Participation Trust and Caliber Home Loans, Inc.
 9   (“Defendants”) as to each and every claim, and that Plaintiff takes nothing by way of
10   his claims.
11         2.      That judgment be entered in favor of Defendants in the amount of $5,500
12   pursuant to the sanctions orders entered on October 24, 2019 and November 15, 2019.
13

14         IT IS SO ORDERED.
15

16   Dated: January 28, 2020
17                                                                Hon. Andrew J. Guilford
                                                                  United States Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28
                                                       2
                                            AMENDED JUDGMENT
                       Ko v. U.S. Bank Trust, N.A., et al., Case No. 8:19-cv-01963-AG-DFM
